UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1) UNIVERSAL AMERICAN FINANCIAL CORP. (Name of Issuer) Common Stock (par value $.01 per share) 913377107 (Title of class of securities) (CUSIP number) Michael C. Neus Perry Corp. 767 Fifth Avenue 19th Floor New York, NY 10153 Telephone: (212) 583-4000 (Name, address and telephone number of person authorized to receive notices and communications) May 7, 2007 (Date of event which requires filing of this statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240-13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box[_]. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See § 240.13d-7 for other parties to whom copies are to be sent. The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information that would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 913377107 Page2of 10 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Perry Corp. 2. Check the Appropriate Box If a Member of a Group (See Instructions): (a)[] (b)[X] 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)[] 6. Citizenship or Place of Organization New York Number of Shares Beneficially Owned By Each Reporting Person With 7. Sole Voting Power 5,820,500 8. Shared Voting Power NONE 9. Sole Dispositive Power 5,820,500 10. Shared Dispositive Power NONE 11. Aggregate Amount Beneficially Owned by Each Reporting Person 5,820,500 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row (11) 9.79% 14. Type of Reporting Person (See Instructions) IA, CO CUSIP No. 913377107 Page3of 10 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Richard C. Perry 2. Check the Appropriate Box If a Member of a Group (See Instructions): (a)[] (b)[X] 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)[] 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned By Each Reporting Person With 7. Sole Voting Power 5,820,500 (all shares beneficially owned by Perry Corp.) 8. Shared Voting Power NONE 9. Sole Dispositive Power 5,820,500 (all shares beneficially owned by Perry Corp.) 10. Shared Dispositive Power NONE 11. Aggregate Amount Beneficially Owned by Each Reporting Person 5,820,500 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row (11) 9.79% 14. Type of Reporting Person (See Instructions) IN, HC CUSIP No. 913377107 Page4of 10 Pages AMENDMENT NO. 1 TO SCHEDULE 13D This Amendment No. 1 to Schedule 13D is filed by the undersigned to amend the Statement on Schedule 13D, dated October 24, 2006 (the “Schedule 13D”), relating to the common stock of Universal American Financial Corp. ITEM 1. SECURITY AND ISSUER The title of the class of equity security to which this statement on Schedule 13D relates is the common stock, par value $.01 per share (the “Common Stock”), of Universal American Financial Corp., a New York corporation (the “Company”).The address of the Company’s principal executive offices is Six International Drive, Suite 190, Rye Brook, NY 10573. ITEM 2. IDENTITY AND BACKGROUND This Amendment No. 1 to Schedule 13D is filed on behalf of Perry Corp., a New York corporation, and Richard C. Perry, a citizen of the United States of America (together, the “Reporting Persons”). Perry Corp. is a registered investment adviser that provides asset management services to private investment funds.Richard C. Perry is the President, sole director and sole shareholder of Perry Corp.The address of Perry Corp. and Richard C. Perry is 767 Fifth Avenue, 19th Floor, New York, NY 10153.A joint filing agreement of Perry Corp. and Richard C. Perry is attached hereto as Exhibit A. The name, citizenship, business addresses and principal occupation of each of the directors and executive officers of Perry Corp. (other than Richard C. Perry) are set forth in Exhibit B attached hereto, which is incorporated herein by reference. During the last five years, none of Perry Corp., Richard C. Perry, or any of the persons listed in Exhibit B attached hereto has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or has been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. ITEM 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION The shares of Common Stock beneficially owned by the Reporting Persons were acquired by two or more private investment funds for which Perry Corp. acts as a general partner and/or investment adviser (“Perry Funds”).
